Exhibit 10.5

EMPLOYMENT AGREEMENT

DATED JANUARY 31, 2014

BETWEEN AND AMONG MICHAEL MACMILLAN,

NBC ATTIRE, INC. AND THE TJX COMPANIES, INC.



--------------------------------------------------------------------------------

INDEX

 

         PAGE   1.  

EFFECTIVE DATE; TERM OF AGREEMENT

     1    2.  

SCOPE OF EMPLOYMENT

     1    3.  

COMPENSATION AND BENEFITS

     2    4.  

TERMINATION OF EMPLOYMENT; IN GENERAL

     3    5.  

BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF THE
AGREEMENT

     3    6.  

OTHER TERMINATION

     6    7.  

CHANGE OF CONTROL

     7    8.  

AGREEMENT NOT TO SOLICIT OR COMPETE

     7    9.  

ASSIGNMENT

     10    10.  

NOTICES

     10    11.  

WITHHOLDING; CERTAIN TAX MATTERS

     10    12.  

RELEASE

     11    13.  

GOVERNING LAW

     11    14.  

ARBITRATION

     11    15.  

TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE

     12    16.  

ENTIRE AGREEMENT

     13    EXHIBIT A Certain Definitions      A-1    EXHIBIT B Definition of
“Change of Control”      B-1    EXHIBIT C Change of Control Benefits      C-1   
EXHIBIT D Certain Expatriate Benefits and Related Provisions      D-1   

 

-i-



--------------------------------------------------------------------------------

MICHAEL MACMILLAN

EMPLOYMENT AGREEMENT

AGREEMENT dated January 31, 2014 between and among Michael MacMillan
(“Executive”) and NBC Attire, Inc. (the “Company”), as employer, and The TJX
Companies, Inc. (“Parent”).

RECITALS

The Company and Executive intend that Executive shall be employed by the Company
on the terms set forth below and, to that end, deem it desirable and appropriate
to enter into this Agreement.

AGREEMENT

The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:

1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective on
February 2, 2014 (the “Effective Date”). Upon effectiveness of this Agreement on
the Effective Date, the Employment Agreement between the Company and Executive
dated as of January 28, 2011 (originally between Parent and Executive and
assigned to the Company by letter agreement dated January 10, 2012) and the
letter agreement between Executive, Parent and the Company dated January 10,
2012 (collectively, the “Prior Agreements”) shall terminate and be of no further
force and effect. Prior to the Effective Date, the Prior Agreements shall remain
in full force and effect. Subject to earlier termination as provided herein,
Executive’s employment hereunder shall continue on the terms provided herein
until January 28, 2017 (the “End Date”). The period of Executive’s employment by
the Company from and after the Effective Date, whether under this Agreement or
otherwise, is referred to in this Agreement as the “Employment Period.” This
Agreement is intended to comply with the applicable requirements of Section 409A
and shall be construed accordingly.

2. SCOPE OF EMPLOYMENT.

(a) Nature of Services. Executive shall diligently perform such duties and
assume such responsibilities as shall from time to time be specified by the
Company, including any such duties and responsibilities in connection with
Executive’s current assignment with TJX Europe (the “Assignment”) for the
duration of such Assignment. Additional provisions related to the Assignment are
found in Exhibit D.

(b) Extent of Services. Except for illnesses and vacation periods, Executive
shall devote substantially all his working time and attention and his best
efforts to the performance of his duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by the Parent Board or a committee thereof
(which approval shall

 

-1-



--------------------------------------------------------------------------------

not be unreasonably withheld or withdrawn), participate in charitable or
community activities or in trade or professional organizations, or (iii) subject
to approval by the Parent Board or a committee thereof (which approval shall not
be unreasonably withheld or withdrawn), hold directorships in public companies,
except only that the Parent Board or such committee shall have the right to
limit such services as a director or such participation in charitable or
community activities or in trade or professional organizations whenever the
Parent Board or such committee shall believe that the time spent on such
activities infringes in any material respect upon the time required by Executive
for the performance of his duties under this Agreement or is otherwise
incompatible with those duties.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. Executive shall be paid a base salary at the rate hereinafter
specified, such Base Salary to be paid in the same manner and at the same times
as the Company shall pay base salary to other executive employees. The rate at
which Executive’s Base Salary shall be paid shall be $920,000 per year or such
other rate (not less than $920,000 per year) as the Committee may determine
after Committee review not less frequently than annually.

(b) Existing Awards. Reference is made to outstanding awards to Executive of
stock options and of performance-based restricted stock made prior to the
Effective Date under Parent’s Stock Incentive Plan (as it may be amended and
including any successor, the “Stock Incentive Plan”), to the award opportunity
granted to Executive for FYE 2014 under Parent’s Management Incentive Plan
(“MIP”) and to award opportunities granted to Executive under Parent’s Long
Range Performance Incentive Plan (“LRPIP”) for cycles beginning before the
Effective Date. Each of such awards outstanding immediately prior to the
Effective Date shall continue for such period or periods and in accordance with
such terms as are set out in the applicable grant, award certificate, award
agreement and other governing documents relating to such awards and shall not be
affected by the terms of this Agreement except as otherwise expressly provided
herein.

(c) New Stock Awards. Consistent with the terms of the Stock Incentive Plan,
during the Employment Period, Executive will be entitled to stock-based awards
under the Stock Incentive Plan at levels commensurate with his position and
responsibilities and subject to such terms as shall be established by the
Committee. With respect to Stock Incentive Plan awards described in Section 3(b)
(Existing Awards) and this Section 3(c) (New Stock Awards), Executive will be
entitled to tender shares of Parent common stock not then subject to
restrictions under any Parent plan, or to have shares of stock deliverable under
the awards held back, in satisfaction of the minimum withholding taxes required
in respect of income realized in connection with the awards.

(d) LRPIP. During the Employment Period, Executive will be eligible to
participate in annual grants under LRPIP at a level commensurate with his
position and responsibilities and subject to such terms as shall be established
by the Committee.

(e) MIP. During the Employment Period, Executive will be eligible to participate
in annual awards under MIP at a level commensurate with his position and
responsibilities and subject to such terms as shall be established by the
Committee.

 

-2-



--------------------------------------------------------------------------------

(f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in Parent’s tax-qualified
retirement and profit-sharing plans, in Parent’s Supplemental Executive
Retirement Plan (Category C benefits only) and in the ESP, in each case in
accordance with the terms of the applicable plan (including, for the avoidance
of doubt and without limitation, the amendment and termination provisions
thereof).

(g) Policies and Fringe Benefits. Executive shall be subject to policies of
Parent and/or the Company applicable to executives generally and shall be
entitled to receive all such fringe benefits as shall from time to time be made
available to other executives of Parent and its Subsidiaries generally (subject
to the terms of any applicable fringe benefit plan).

(h) Expatriate Benefits. In connection with the Assignment and Executive’s prior
Canada-based assignment, Executive shall be entitled to receive the benefits
described in Exhibit D (subject to the limitations set forth therein).

(i) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company or Parent for loss arising out of
ineligibility to exercise any stock options granted to him or otherwise in
relation to any of the stock options or other stock-based awards granted to
Executive, and the rights of Executive shall be determined solely by the rules
of the relevant award document and plan.

4. TERMINATION OF EMPLOYMENT; IN GENERAL.

(a) The Company shall have the right to end Executive’s employment at any time
and for any reason, with or without Cause.

(b) Executive’s employment shall terminate upon written notice by the Company to
Executive (or, if earlier, to the extent consistent with the requirements of
Section 409A, upon the expiration of the twenty-nine (29)-month period
commencing upon Executive’s absence from work) if, by reason of Disability,
Executive is unable to perform his duties for at least six continuous months.
Any termination pursuant to this Section 4(b) shall be treated for purposes of
Section 5 and the definition of “Change of Control Termination” at subsection
(g) of Exhibit A as a termination by reason of Disability.

(c) Whenever his employment shall terminate, Executive shall resign (or, in the
absence of an affirmative resignation, shall be deemed to have resigned) all
offices or other positions he shall hold with the Company, Parent and any
affiliated corporations. For the avoidance of doubt, the Employment Period shall
terminate upon termination of Executive’s employment for any reason.

5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.

(a) Certain Terminations Prior to the End Date. If the Employment Period shall
have terminated prior to the End Date by reason of (I) death or Disability of
Executive, (II) termination by the Company for any reason other than Cause or
(III) a Constructive Termination, then all compensation and benefits for
Executive shall be as follows:

(i) For a period of twenty-four (24) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
or Parent’s long-term disability plan, the amount payable under this clause
shall be paid at a rate equal to the excess of (a) the rate of Base Salary in
effect at termination of employment, over (b) the long-term disability
compensation benefits for which Executive is approved under such plan.

 

-3-



--------------------------------------------------------------------------------

(ii) If Executive is eligible to elect and does elect so-called “COBRA”
continuation of group health plan coverage provided pursuant to Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended, there shall be added to the amounts otherwise payable under
Section 5(a)(i) above, during the continuation of such coverage, an amount
(grossed up for federal and state income taxes) equal to the participant cost of
such coverage, except to the extent that Executive shall obtain no less
favorable coverage from another employer or from self-employment, in which case
such additional payments shall cease immediately. For the avoidance of doubt,
Executive shall not be eligible for continuation of group health plan coverage
from and after the Date of Termination except for any “COBRA” continuation as
described in this Section 5(a)(ii).

(iii) The Company will pay to Executive or his legal representative, without
offset for compensation earned from other employment or self-employment, (A) any
unpaid amounts to which Executive is entitled under MIP for the fiscal year of
Parent ended immediately prior to Executive’s termination of employment, plus
(B) any unpaid amounts owing with respect to LRPIP cycles in which Executive
participated and which were completed prior to termination. These amounts will
be paid at the same time as other awards for such prior year or cycle are paid.

(iv) For any MIP performance period in which Executive participates that begins
before and ends after the Date of Termination, and at the same time as other MIP
awards for such performance period are paid, but in no event later than by the
15th day of the third month following the close of the fiscal year to which such
MIP award relates, the Company will pay to Executive or his legal
representative, without offset for compensation earned from other employment or
self-employment, an amount equal to (A) the MIP award, if any, that Executive
would have earned and been paid had he continued in office through the end of
such fiscal year, determined without regard to any

 

-4-



--------------------------------------------------------------------------------

adjustment for individual performance factors, multiplied by (B) a fraction, the
numerator of which is three hundred and sixty-five (365) plus the number of days
during such fiscal year prior to termination, and the denominator of which is
seven hundred and thirty (730); provided, however, that if the Employment Period
shall have terminated by reason of Executive’s death or Disability, this clause
(iv) shall not apply and Executive instead shall be entitled to the MIP benefit
described in Section 5(a)(viii) below.

(v) For each LRPIP cycle in which Executive participates that begins before and
ends after the Date of Termination, and at the same time as other LRPIP awards
for such cycle are paid, but in no event later than by the 15th day of the third
month following the close of the last of Parent’s fiscal years in such cycle,
the Company will pay to Executive or his legal representative, without offset
for compensation earned from other employment or self-employment, an amount
equal to (A) the LRPIP award, if any, that Executive would have earned and been
paid had he continued in office through the end of such cycle, determined
without regard to any adjustment for individual performance factors, multiplied
by (B) a fraction, the numerator of which is the number of full months in such
cycle completed prior to termination of employment and the denominator of which
is the number of full months in such cycle.

(vi) In addition, Executive or his legal representative shall be entitled to the
Stock Incentive Plan benefits described in Section 3(b) (Existing Awards) and
Section 3(c) (New Stock Awards), in each case in accordance with and subject to
the terms of the applicable arrangement, and to payment of his vested benefits,
if any, under the plans described in Section 3(f) (Qualified Plans; Other
Deferred Compensation Plans) and under the CESP.

(vii) If termination occurs by reason of Disability, Executive shall also be
entitled to such compensation, if any, as is payable pursuant to the Company’s
or Parent’s long-term disability plan. To avoid duplication of benefits, if for
any period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company or Parent as well as payments under
Section 5(a)(i) above, and if the sum of such payments for any period exceeds
the payment for such period to which Executive is entitled under Section 5(a)(i)
above (determined without regard to the second proviso set forth therein), he
shall promptly pay such excess in reimbursement to the Company.

(viii) If termination occurs by reason of death or Disability, Executive shall
also be entitled to an amount equal to Executive’s MIP Target Award for the
fiscal year in which the Date of Termination occurs (or if MIP Target Awards for
such fiscal year have not yet been granted as of the Date of Termination,
Executive’s MIP Target Award for the prior fiscal year), without proration. This
amount will be paid at the same time as other MIP awards for such performance
period are paid.

(ix) Except as expressly set forth above or as required by law, Executive shall
not be entitled to continue participation during the termination period in any
employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.

 

-5-



--------------------------------------------------------------------------------

(b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless Parent or the Company
in connection with such termination shall offer to Executive continued service
in a position on reasonable terms, Executive shall be treated as having been
terminated under Section 5(a)(II) on the day immediately preceding the End Date
and shall be entitled to the compensation and benefits described in Section 5(a)
in respect of such a termination, subject, for the avoidance of doubt, to the
other provisions of this Agreement including, without limitation, Section 8. If
Parent or the Company in connection with such termination offers to Executive
continued service in a position on reasonable terms, and Executive declines such
service, he shall be treated for all purposes of this Agreement as having
terminated his employment voluntarily on the End Date and he shall be entitled
only to those benefits to which he would be entitled under Section 6(a)
(Voluntary termination of employment). For purposes of the two preceding
sentences, “service in a position on reasonable terms” shall mean service in a
position comparable to the position in which Executive was serving immediately
prior to the End Date, as reasonably determined by the Committee.

6. OTHER TERMINATION.

(a) Voluntary termination of employment. If Executive terminates his employment
voluntarily, Executive or his legal representative shall be entitled (in each
case in accordance with and subject to the terms of the applicable arrangement)
to any Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
or Section 3(c) (New Stock Awards) and to any vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans)
and under the CESP. In addition, the Company will pay to Executive or his legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of Parent ended immediately prior to Executive’s termination of
employment, plus any unpaid amounts owing with respect to LRPIP cycles in which
Executive participated and which were completed prior to termination, in each
case at the same time as other awards for such prior year or cycle are paid. No
other benefits shall be paid under this Agreement upon a voluntary termination
of employment.

(b) Termination for Cause. If the Company should end Executive’s employment for
Cause, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (x) such vested amounts as are credited to
Executive’s account (but not received) under the ESP in accordance with the
terms of the ESP and under the CESP in accordance with the terms of the CESP;
(y) any vested benefits to which Executive is entitled under Parent’s
tax-qualified plans; and (z) Stock Incentive Plan benefits, if any, to which
Executive may be entitled (in each case in accordance with and subject to the
terms of the applicable arrangement) under Sections 3(b) (Existing Awards) and
3(c) (New Stock Awards). The Company does not waive any rights it may have for
damages or injunctive relief.

 

-6-



--------------------------------------------------------------------------------

7. CHANGE OF CONTROL. Upon and following a Change of Control occurring during
the Employment Period, (i) Executive’s employment under this Agreement shall
continue indefinitely without regard to the End Date or Section 5(b), subject,
however, to termination by either party or by reason of Executive’s death or
Disability in accordance with the other provisions of this Agreement; and
(ii) the provisions of Section 5 shall cease to apply in respect of any
termination of employment described therein that occurs during the Standstill
Period (but the provisions of Section C.1 of Exhibit C (including any reference
to Section 5 therein) shall apply in respect of any such termination that
qualifies as a Change of Control Termination). Additional provisions that may be
relevant upon and following a Change of Control are found in Exhibit C.

8. AGREEMENT NOT TO SOLICIT OR COMPETE.

(a) During the Employment Period and for a period of twenty-four (24) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than Parent and its Subsidiaries, (iii) solicit for employment or other
engagement any protected person, or seek to persuade, induce or encourage any
protected person to discontinue employment or engagement with Parent or its
Subsidiaries, or recommend to any protected person any employment or engagement
other than with Parent or its Subsidiaries, (iv) accept services of any sort
(whether for compensation or otherwise) from any protected person, or
(v) participate with any other person or entity in any of the foregoing
activities. Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or less,
and any individual or entity that is affiliated with any such individual or
entity, shall, for purposes of the preceding sentence, be presumed to have acted
at the direction of Executive with respect to any “protected person” who worked
with Executive at any time during the six (6) months prior to termination of the
Employment Period. A “protected person” is a person who at the time of
termination of the Employment Period, or within six (6) months prior thereto, is
or was employed by Parent or any of its Subsidiaries either in a position of
Assistant Vice President or higher, or in a salaried position in any
merchandising group. As to (I) each “protected person” to whom the foregoing
applies, (II) each subcategory of “protected person,” as defined above, (III)
each limitation on (A) employment or other engagement, (B) solicitation and
(C) unsolicited acceptance of services, of each “protected person” and (IV) each
month of the period during which the provisions of this subsection (a) apply to
each of the foregoing, the provisions set forth in this subsection (a) shall be
deemed to be separate and independent agreements. In the event of
unenforceability of any one or more such agreement(s), such unenforceable
agreement(s) shall be deemed automatically reformed in order to allow for the
greatest degree of enforceability authorized by law or, if no such reformation
is possible, deleted from the provisions hereof entirely, and such reformation
or deletion shall not affect the enforceability of any other provision of this
subsection (a) or any other term of this Agreement.

 

-7-



--------------------------------------------------------------------------------

(b) During the course of his employment, Executive will have learned vital trade
secrets of Parent and its Subsidiaries and will have access to confidential and
proprietary information and business plans of Parent and its Subsidiaries.
Therefore, during the Employment Period and for a period of twenty-four
(24) months thereafter (the “Noncompetition Period”), Executive will not,
directly or indirectly, be a shareholder, member, partner, joint venturer or
investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter
defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted, including, without limitation, an on-line, “ecommerce”
or other internet-based business) that competes with a business in which Parent
or any of its Subsidiaries was engaged, or in which Parent or any Subsidiary was
planning to engage, at any time during the 12-month period immediately preceding
the date on which the Employment Period ends, and (ii) shall conclusively be
presumed to include, but shall not be limited to, (A) any business designated as
a competitive business in the Committee Resolution, including, without
limitation, an on-line, “ecommerce” or other internet-based business of any such
business, and (B) any other off-price, promotional, or warehouse-club-type
retail business, however organized or conducted (including, without limitation,
an on-line, “ecommerce” or other internet-based business), that sells apparel,
footwear, home fashions, home furnishings, jewelry, accessories, or any other
category of merchandise sold by Parent or any of its Subsidiaries at the
termination of the Employment Period. For purposes of this subsection (b), a
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than Parent or its Subsidiaries, and reference to any Person
(the “first Person”) shall be deemed to include any other Person that controls,
is controlled by or is under common control with the first Person. If, at any
time, pursuant to action of any court, administrative, arbitral or governmental
body or other tribunal, the operation of any part of this subsection shall be
determined to be unlawful or otherwise unenforceable, then the coverage of this
subsection shall be deemed to be reformed and restricted as to substantive
reach, duration, geographic scope or otherwise, as the case may be, to the
extent, and only to the extent, necessary to make this paragraph lawful and
enforceable to the greatest extent possible in the particular jurisdiction in
which such determination is made.

(c) Executive shall never use or disclose any confidential or proprietary
information of Parent or its Subsidiaries other than as required by applicable
law or during the Employment Period for the proper performance of Executive’s
duties and responsibilities to Parent and its Subsidiaries. This restriction
shall continue to apply after Executive’s employment terminates, regardless of
the reason for such termination. All documents, records and files, in any media,
relating to the business, present or otherwise, of Parent and its Subsidiaries
and any copies (“Documents”), whether or not prepared by Executive, are the
exclusive property of Parent and its Subsidiaries. Executive must diligently
safeguard all Documents, and must surrender to the Company at such time or times
as the Company may specify all Documents then in Executive’s possession or
control. In addition, upon termination of employment for any reason other than
the death of Executive, Executive shall immediately return all Documents, and
shall execute a certificate representing and warranting that he has returned all
such Documents in Executive’s possession or under his control.

 

-8-



--------------------------------------------------------------------------------

(d) If, during the Employment Period or at any time following termination of the
Employment Period, regardless of the reason for such termination, Executive
breaches any provision of this Section 8, the Company’s obligation, if any, to
pay benefits under Section 5 hereof shall forthwith cease and Executive shall
immediately forfeit and disgorge to the Company, or in the case of any
stock-based benefits to Parent, with interest at the prime rate in effect at
Bank of America, or its successor, all of the following: (i) any benefits
theretofore paid to Executive under Section 5; (ii) any unexercised stock
options and stock appreciation rights held by Executive; (iii) if any other
stock-based award vested in connection with or following termination of the
Employment Period or at any time subsequent to such breach, the value of such
stock-based award at time of vesting plus any additional gain realized on a
subsequent sale or disposition of the award or the underlying stock; and (iv) in
respect of each stock option or stock appreciation right exercised by Executive
within six (6) months prior to any such breach or subsequent thereto and prior
to the forfeiture and disgorgement required by this Section 8(d), the excess
over the exercise price (or base value, in the case of a stock appreciation
right) of the greater of (A) the fair market value at time of exercise of the
shares of stock subject to the award, or (B) the number of shares of stock
subject to such award multiplied by the per-share proceeds of any sale of such
stock by Executive.

(e) Executive shall notify the Company and Parent immediately upon securing
employment or becoming self-employed at any time within the Noncompetition
Period or the Nonsolicitation Period, and shall provide to the Company and
Parent such details concerning such employment or self-employment as either of
them may reasonably request in order to ensure compliance with the terms hereof.

(f) Executive hereby advises Parent and its Subsidiaries that Executive has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on Executive under this Section 8, and agrees
without reservation that each of the restraints contained herein is necessary
for the reasonable and proper protection of the good will, confidential
information and other legitimate business interests of Parent and its
Subsidiaries, that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints will not prevent Executive from obtaining other suitable employment
during the period in which Executive is bound by them. Executive agrees that
Executive will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing. Executive also acknowledges and
agrees that, were Executive to breach any of the provisions of this Section 8,
the harm to Parent and its Subsidiaries would be irreparable. Executive
therefore agrees that, in the event of such a breach or threatened breach,
Parent and/or its Subsidiaries shall, in addition to any other remedies
available to it and notwithstanding Section 14, have the right to preliminary
and permanent injunctive relief against any such breach or threatened breach
without having to post bond, and will additionally be entitled to an award of
attorney’s fees incurred in connection with enforcing its rights hereunder.
Executive further agrees that, in the event that any provision of this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent

 

-9-



--------------------------------------------------------------------------------

permitted by law. Finally, Executive agrees that the Noncompetition Period and
the Nonsolicitation Period shall be tolled, and shall not run, during any period
of time in which Executive is in violation of any of the terms of this
Section 8, in order that Parent and its Subsidiaries shall have the agreed-upon
temporal protection recited herein.

(g) Executive agrees that if any of the restrictions in this Section 8 is held
to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

(h) Executive expressly consents to be bound by the provisions of this Agreement
for the benefit of Parent and its Subsidiaries, and any successor or permitted
assign to whose employ Executive may be transferred, without the necessity that
this Agreement be re-signed at the time of such transfer. Executive further
agrees that no changes in the nature or scope of his employment with Parent and
its Subsidiaries will operate to extinguish the terms and conditions set forth
in Section 8, or otherwise require the parties to re-sign this Agreement.

(i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Parent and/or its Subsidiaries of any other provision of this
Agreement.

9. ASSIGNMENT. The rights and obligations of the Company and Parent shall inure
to the benefit of and shall be binding upon their respective successors and
assigns which, for the avoidance of doubt, for the Company shall include, but
not be limited to, Parent. The rights and obligations of Executive are not
assignable except only that stock issuable, awards and payments payable to him
after his death shall be made to his estate except as otherwise provided by the
applicable plan or award documentation, if any.

10. NOTICES. All notices and other communications required hereunder shall be in
writing and shall be given by mailing the same by certified or registered mail,
return receipt requested, postage prepaid. If sent to the Company the same shall
be mailed to the Company with a copy to Parent, in each case at 770 Cochituate
Road, Framingham, Massachusetts 01701, Attention: Chairman of the Executive
Compensation Committee, or other such address as the Company (with respect to
the Company) or Parent (with respect to Parent) may hereafter designate by
notice to Executive, with a copy to: TJX General Counsel at the same address;
and if sent to Executive, the same shall be mailed to Executive at his address
as set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company with a copy to Parent.

11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company hereunder to Executive shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation, and (b) to the extent any payment
hereunder that is payable by

 

-10-



--------------------------------------------------------------------------------

reason of termination of Executive’s employment constitutes “nonqualified
deferred compensation” subject to Section 409A and would otherwise have been
required to be paid during the six (6)-month period following such termination
of employment, it shall instead (unless at the relevant time Executive is no
longer a Specified Employee) be delayed and paid, without interest, in a lump
sum on the date that is six (6) months and one day after Executive’s termination
(or, if earlier, the date of Executive’s death). Executive acknowledges that he
has reviewed the provisions of this Agreement with his advisors and agrees that
except for (I) the payments described in Section 5(a)(ii) of this Agreement and
(II) any benefit under any tax equalization policy or program maintained by
Parent or the Company in which Executive participates, as any such policy or
program may be amended and in effect from time to time, neither the Company nor
Parent shall be liable to make Executive whole for any taxes that may become due
or payable by reason of this Agreement or any payment, benefit or entitlement
hereunder.

12. RELEASE. Except for payment of any accrued and unpaid Base Salary and
subject to such exceptions as the Company in its discretion may determine for
the payment of other amounts accrued and vested prior to the Date of
Termination, any obligation of the Company or Parent to provide compensation or
benefits under Section 5, Section C.1 of Exhibit C or Exhibit D of this
Agreement, and (to the extent permitted by law) any vesting of unvested
compensation or benefits in connection with or following Executive’s termination
of employment, are expressly conditioned on Executive’s execution and delivery
to the Company and Parent of (i) an effective release of claims (in the form of
release approved by the Committee on February 1, 2013) as to which all
applicable rights of revocation, as determined by Parent, shall have expired
prior to the sixtieth (60th) calendar day following the Date of Termination (any
such timely and irrevocable release, the “Release of Claims”) and (ii) a United
Kingdom-based waiver of claims in the form provided by the Company (the “U.K.
Waiver of Claims”). Any compensation and benefits that are conditioned on the
delivery of the Release of Claims and the U.K. Waiver of Claims under this
Section 12 and that otherwise would have been payable prior to such sixtieth
(60th) calendar day (determined, for the avoidance of doubt, after taking into
account any other required delays in payment, including any six-month delay
under Section 11) shall, if the Release of Claims and U.K. Waiver of Claims is
delivered, instead be paid on such sixtieth (60th) day, notwithstanding any
provision of this Agreement regarding the time of such payments.

13. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the Commonwealth of Massachusetts.

14. ARBITRATION. In the event that there is any claim or dispute arising out of
or relating to this Agreement, or the breach thereof, or otherwise arising out
of or relating to your employment, compensation or benefits with the Company or
the termination thereof, including any claim for discrimination under any local,
state, or federal employment discrimination law (including, but not limited to,
M.G.L. c.151B), and the parties hereto shall not have resolved such claim or
dispute within sixty (60) days after written notice from one party to the other
setting forth the nature of such claim or dispute, then such claim or dispute
shall (except as otherwise provided in Section 8(f)) be settled exclusively by
binding arbitration in Boston, Massachusetts in accordance with the JAMS
Employment Arbitration Rules & Procedures applicable at the time of commencement
of the arbitration by an arbitrator mutually agreed upon

 

-11-



--------------------------------------------------------------------------------

by the parties hereto or, in the absence of such agreement, by an arbitrator
selected according to such Rules. Notwithstanding the foregoing, if either the
Company or Executive shall request, such arbitration shall be conducted by a
panel of three arbitrators, one selected by the Company, one selected by
Executive and the third selected by agreement of the first two, or, in the
absence of such agreement, in accordance with such Rules. Judgment upon the
award rendered by such arbitrator(s) shall be entered in any Court having
jurisdiction thereof upon the application of either party.

15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references in the
Agreement to termination of employment, a termination of the Employment Period,
or separation from service, and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall be construed to require a
Separation from Service, and the Date of Termination in any such case shall be
construed to mean the date of the Separation from Service.

[Remainder of Page Intentionally Left Blank]

 

-12-



--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT. This Agreement, including Exhibits (which are hereby
incorporated by reference), represents the entire agreement between the parties
relating to the terms of Executive’s employment and supersedes all prior written
or oral agreements, including, without limitation, the Prior Agreements, between
and among them.

 

 

/s/ Michael MacMillan

  Executive   NBC ATTIRE, INC. By:  

/s/ Scott Goldenberg

  THE TJX COMPANIES, INC. By:  

/s/ Ernie Herrman

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Certain Definitions

(a) “Assignment” has the meaning set forth in Section 2(a).

(b) “Base Salary” means, for any period, the amount described in Section 3(a).

(c) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company or Parent offices held by Executive, so long as any act or omission
of Executive with respect to such matter was not taken or omitted in
contravention of any applicable policy or directive of the Company Board or the
Parent Board), gross neglect of duties (other than as a result of Disability or
death), or conflict of interest which conflict shall continue for thirty
(30) days after the Company gives written notice to Executive requesting the
cessation of such conflict.

In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the directors of the Parent Board at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the directors of the Parent
Board that Executive was not guilty of the conduct described in the definition
of “Cause” effected in accordance with the foregoing procedures (in which case
Executive shall be reinstated and paid any of his previously unpaid Base Salary
for such period), or (C) ninety (90) days after notice of termination is given
(in which case Executive shall then be reinstated and paid any of his previously
unpaid Base Salary for such period). If Base Salary is withheld and then paid
pursuant to clause (B) or (C) of the preceding sentence, the amount thereof
shall be accompanied by simple interest, calculated on a daily basis, at a rate
per annum equal to the prime or base lending rate, as in effect at the time, of
the Company’s principal commercial bank. The Company shall exercise its
discretion under this paragraph consistent with the requirements of Section 409A
or the requirements for exemption from Section 409A.

(d) “CESP” means the Canadian Executive Savings Plan of Winners Merchants
International, L.P. (successor to Winners Apparel Ltd.).

(e) “Change in Control Event” means a “change in control event” (as that term is
defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.

 

A-1



--------------------------------------------------------------------------------

(f) “Change of Control” has the meaning given it in Exhibit B.

(g) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.

For purposes of this definition, termination for “good reason” shall mean the
voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

 

  (I) the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or

 

  (II) if Executive’s rate of Base Salary for any fiscal year is less than 100%
of the rate of Base Salary paid to Executive in the completed fiscal year
immediately preceding the Change of Control or if Executive’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100% of the total cash compensation opportunities made available
to Executive in the completed fiscal year immediately preceding the Change of
Control; or

 

  (III) the failure of Parent or its Subsidiaries to continue in effect any
benefits or perquisites, or any pension, life insurance, medical insurance or
disability plan in which Executive was participating immediately prior to the
Change of Control unless Parent or its Subsidiaries provide Executive with a
plan or plans that provide substantially similar benefits, or the taking of any
action by Parent or its Subsidiaries that would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to the Change of Control; or

 

  (IV) any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or

 

  (V) any relocation of Executive of more than forty (40) miles from the place
where Executive was located at the time of the Change of Control; or

 

A-2



--------------------------------------------------------------------------------

  (VI) any other breach by the Company of any provision of this Agreement; or

 

  (VII) Parent sells or otherwise disposes of, in one transaction or a series of
related transactions, assets or earning power aggregating more than 30% of the
assets (taken at asset value as stated on the books of Parent determined in
accordance with generally accepted accounting principles consistently applied)
or earning power of Parent (on an individual basis) or Parent and its
Subsidiaries (on a consolidated basis) to any other Person or Persons (as those
terms are defined in Exhibit B).

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Executive Compensation Committee of the Parent Board.

(j) “Committee Resolution” means the designation of competitive businesses most
recently adopted by the Committee at or prior to the date of execution of this
Agreement for purposes of the restrictive covenants applicable to Executive,
whether or not such designation also applies to other employees of the Company
or Parent generally.

(k) “Company” means NBC Attire, Inc.

(l) “Company Board” means the Board of Directors of the Company.

(m) “Constructive Termination” means a termination of employment by Executive
occurring within one hundred twenty (120) days of a requirement by the Company
that Executive relocate, without his prior written consent, more than forty
(40) miles from the current corporate headquarters of the Company, where
Executive is located as of the Effective Date, but only if (i) Executive shall
have given to the Company notice of intent to terminate within sixty (60) days
following notice to Executive of such required relocation and (ii) the Company
shall have failed, within thirty (30) days thereafter, to withdraw its notice
requiring Executive to relocate; provided, however, that in no event shall a
relocation of Executive to the corporate headquarters of Parent give rise to a
Constructive Termination hereunder. For purposes of the preceding sentence, the
one hundred twenty (120) day period shall commence upon the end of the thirty
(30)-day cure period, if the Company fails to cure within such period.

(n) “Date of Termination” means the date on which Executive’s employment
terminates.

(o) “Disabled”/“Disability” means a medically determinable physical or mental
impairment that (i) can be expected either to result in death or to last for a
continuous period of not less than six months and (ii) causes Executive to be
unable to perform the duties of his position of employment or any substantially
similar position of employment to the reasonable satisfaction of the Committee.

(p) “End Date” has the meaning set forth in Section 1 of the Agreement.

(q) “ESP” means Parent’s Executive Savings Plan.

(r) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.

 

A-3



--------------------------------------------------------------------------------

(s) “MIP” has the meaning set forth in Section 3(b) of the Agreement.

(t) “Parent” means The TJX Companies, Inc.

(u) “Parent Board” means the Board of Directors of Parent.

(v) “Section 409A” means Section 409A of the Code.

(w) “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of such Treasury Regulations. The
Committee may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed part of the Agreement.

(x) “Specified Employee” shall mean an individual determined by the Committee or
its delegate to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A. The Committee may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Agreement.

(y) “Standstill Period” means the period commencing on the date of a Change of
Control and continuing until the close of business on the last business day of
the 24th calendar month following such Change of Control.

(z) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.

(aa) “Subsidiary” means any corporation in which Parent owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock.

 

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of Parent of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or

(b) any Person other than Parent, any wholly-owned subsidiary of Parent, or any
employee benefit plan of Parent or such a subsidiary becomes the owner of 20% or
more of Parent’s Common Stock and thereafter individuals who were not directors
of Parent prior to the date such Person became a 20% owner are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute a majority of Parent’s Board of
Directors; provided, however, that unless the Committee shall otherwise
determine prior to the acquisition of such 20% ownership, such acquisition of
ownership shall not constitute a Change of Control if Executive or an Executive
Related Party is the Person or a member of a group constituting the Person
acquiring such ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than Parent’s Board of Directors and thereafter
individuals who were not directors of Parent prior to the commencement of such
solicitation or series of solicitations are elected as directors pursuant to an
arrangement or understanding with, or upon the request of or nomination by, such
Person and constitute a majority of Parent’s Board of Directors; or

(d) Parent executes an agreement of acquisition, merger or consolidation which
contemplates that (i) after the effective date provided for in the agreement,
all or substantially all of the business and/or assets of Parent shall be owned,
leased or otherwise controlled by another Person and (ii) individuals who are
directors of Parent when such agreement is executed shall not constitute a
majority of the board of directors of the survivor or successor entity
immediately after the effective date provided for in such agreement; provided,
however, that unless otherwise determined by the Committee, no transaction shall
constitute a Change of Control if, immediately after such transaction, Executive
or any Executive Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of Parent owned by Executive and any
Executive Related Party immediately prior to such transaction, expressed as a
percentage of the fair value of all equity securities of Parent immediately
prior to such transaction (for purposes of this paragraph ownership of equity
securities shall be determined in the same manner as ownership of Common Stock);
and provided, further, that, for purposes of this paragraph (d), a Change of
Control shall not be deemed to have taken place unless and until the
acquisition, merger, or consolidation

 

B-1



--------------------------------------------------------------------------------

contemplated by such agreement is consummated (but immediately prior to the
consummation of such acquisition, merger, or consolidation, a Change of Control
shall be deemed to have occurred on the date of execution of such agreement).

In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of Parent plus, for
purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of Parent shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989), has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

An “Executive Related Party” shall mean any affiliate or associate of Executive
other than Parent or a majority-owned subsidiary of Parent. The terms
“affiliate” and “associate” shall have the meanings ascribed thereto in Rule
12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, Parent).

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Change of Control Benefits

C.1. Benefits Upon a Change of Control Termination. Executive shall be entitled
to the payments and benefits described in this Section C.1 in the event of a
Change of Control Termination.

(a) The Company shall pay to Executive (1) as hereinafter provided, an amount
equal to the sum of (A) two times his Base Salary for one year at the rate in
effect immediately prior to the Date of Termination or the Change of Control,
whichever is higher, plus (B) two times the target award opportunity most
recently granted to Executive prior to the Change of Control under MIP, which
opportunity (if expressed as a percentage of Base Salary) shall be determined by
reference to Executive’s Base Salary for one year at the rate in effect
immediately prior to the Date of Termination or the Change of Control, whichever
is higher; plus (2) within thirty (30) days following the Change of Control
Termination, the accrued and unpaid portion of his Base Salary through the Date
of Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s or Parent’s long-term
disability plan, the amount payable under (1)(A) above shall be reduced by the
annual long-term disability compensation benefit for which Executive is eligible
under such plan for the two-year period over which the amount payable under
(1)(A) above is measured. To avoid duplication of benefits, if for any period
Executive receives long-term disability compensation payments under a long-term
disability plan of the Company or Parent as well as payments under the first
sentence of this subsection (a), and if the sum of such payments for any period
exceeds the payment for such period to which Executive is entitled under the
first sentence of this subsection (a) (determined without regard to the second
sentence of this subsection (a)), he shall promptly pay such excess in
reimbursement to the Company. If the Change of Control Termination occurs in
connection with a Change of Control that is also a Change in Control Event, the
amount described under (1) above shall be paid in a lump sum on the date that is
six (6) months and one day following the date of the Change of Control
Termination (or, if earlier, the date of Executive’s death), unless Executive is
not a Specified Employee on the relevant date, in which case the amount
described under (1) above shall instead be paid thirty (30) days following the
date of the Change of Control Termination. If the Change of Control Termination
occurs more than two years after a Change in Control Event or in connection with
a Change of Control that is not a Change in Control Event, the amount described
under (1) above shall be paid, except as otherwise required by Section 11 of the
Agreement, in the same manner as Base Salary continuation would have been paid
in the case of a termination by the Company other than for Cause under
Section 5(a).

(b) Until the second anniversary of the Date of Termination, the Company shall
maintain in full force and effect for the continued benefit of Executive and his
family all life insurance and medical insurance plans and programs in which
Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, or if the
Company determines in its discretion that continued participation could give
rise to a tax or penalty, the Company shall provide for an alternative
arrangement (such as a cash payment) in lieu of continued coverage.

 

C-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company’s obligations hereunder with respect
to life or medical coverage or benefits shall be deemed satisfied to the extent
(but only to the extent) of any such coverage or benefits provided by another
employer.

(c) On the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
the Company shall pay to Executive or his estate, in lieu of any automobile
allowance, the present value of the automobile allowance (at the rate in effect
prior to the Change of Control) it would have paid for the two years following
the Change of Control Termination (or until the earlier date of Executive’s
death, if Executive dies prior to the date of the payment under this Section
C.1(c)); provided, that if the Change of Control is not a Change of Control
Event, such amount shall instead be paid in the same manner as Executive’s
automobile allowance would have been paid in the case of a termination by the
Company other than for Cause under Section 5(a); and further provided, that if
Executive is not a Specified Employee on the relevant date, any lump sum payable
under this Section C.1(c) shall instead by paid within thirty (30) days
following the Change of Control Termination.

C.2. Payment Adjustment. Payments under this Exhibit C shall be made without
regard to whether the deductibility of such payments (or any other payments or
benefits to or for the benefit of Executive) would be limited or precluded by
Section 280G of the Code (“Section 280G”) and without regard to whether such
payments (or any other payments or benefits) would subject Executive to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code (the “Excise Tax”); provided, that if the total of all
payments to or for the benefit of Executive, after reduction for all federal
taxes (including the excise tax under Section 4999 of the Code) with respect to
such payments (“Executive’s total after-tax payments”), would be increased by
the limitation or elimination of any payment under Section C.1. or Section C.3.
of this Exhibit, or by an adjustment to the vesting of any equity-based or other
awards that would otherwise vest on an accelerated basis in connection with the
Change of Control, amounts payable under Section C.1. and Section C.3. of this
Exhibit shall be reduced and the vesting of equity-based and other awards shall
be adjusted to the extent, and only to the extent, necessary to maximize
Executive’s total after-tax payments. Any reduction in payments or adjustment of
vesting required by the preceding sentence shall be applied, first, against any
benefits payable under Section C.1(a)(1) of this Exhibit, then against any
benefits payable under Section C.3 of this Exhibit, then against the vesting of
any performance-based restricted stock awards that would otherwise have vested
in connection with the Change of Control, then against the vesting of any other
equity-based awards, if any, that would otherwise have vested in connection with
the Change of Control, and finally against all other payments, if any. The
determination as to whether Executive’s payments and benefits include “excess
parachute payments” and, if so, the amount and ordering of any reductions in
payment required by the provisions of this Section C.2 shall be made at the
Company’s expense by PricewaterhouseCoopers LLP or by such other certified
public accounting firm as the Committee may designate prior to a Change of
Control (the “accounting firm”). In the event of any underpayment or overpayment
hereunder, as determined by the accounting firm, the amount of such underpayment
or overpayment shall forthwith and in all events within thirty (30) days of such
determination be paid to Executive or refunded to the Company, as the case may
be, with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

 

C-2



--------------------------------------------------------------------------------

C.3. Settlement of MIP and LRPIP. Upon the occurrence of a Change of Control,
Executive’s interest in MIP and LRPIP shall be settled automatically by the
payment to Executive, in a lump sum within thirty (30) days following the Change
of Control, of an amount equal to the sum of Executive’s target award
opportunities with respect to each award granted to Executive under MIP and
LRPIP for the fiscal year (in the case of MIP), and any performance cycle (in
the case of LRPIP), that begins before and ends after the date of the Change of
Control; provided, that for purposes of this Section C.3, unless Executive has
been granted new award opportunities under MIP for such fiscal year and under
LRPIP for the performance cycle commencing with such fiscal year, Executive’s
most recent target award opportunities under MIP and LRPIP shall be deemed to
have been granted to Executive under MIP and LRPIP with respect to such fiscal
year and such performance cycle, respectively.

C.4. Other Benefits. In addition to the amounts that may be payable under
Sections C.1 or C.3 (but without duplication of any payments or benefits to
which Executive may be entitled under any provision of this Agreement, and
subject to Section C.2), upon and following a Change of Control Executive or his
legal representative shall be entitled to: (i) his Stock Incentive Plan
benefits, if any, under Section 3(b) (Existing Awards) and Section 3(c) (New
Stock Awards); and (ii) any unpaid amounts to which Executive is entitled under
MIP with respect to any fiscal year completed prior to the Change of Control, or
under LRPIP with respect to any performance cycle completed prior to the Change
of Control; and (iii) the payment of his vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans)
and under the CESP.

C.5. Noncompetition; No Mitigation of Damages; etc.

(a) Noncompetition. Upon a Change of Control, any agreement by Executive not to
engage in competition with Parent and its Subsidiaries subsequent to the
termination of his employment, whether contained in an employment agreement or
other agreement, shall no longer be effective.

(b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C shall
be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.

(c) Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
including but not limited to counsel fees, stenographer fees, printing costs,
etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full. All payments and reimbursements under this Section shall be made
consistent with the applicable requirements of Section 409A.

 

C-3



--------------------------------------------------------------------------------

(d) Notice of Termination. During a Standstill Period, Executive’s employment
may be terminated by the Company only upon thirty (30) days’ written notice to
Executive.

(e) Continued Affiliation with Parent a Condition Precedent. The provisions of
this Exhibit C shall not apply unless, at the time of the Change of Control, the
Company is a Subsidiary of Parent or the Company has assigned this Agreement to
Parent (or to another entity that at the time of the Change of Control is a
Subsidiary of Parent) pursuant to Section 9.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

Certain Expatriate Benefits and Related Provisions

D.1. In connection with the Assignment (and, to the extent applicable,
Executive’s prior Canada-based assignment), Executive shall be eligible to
receive compensation and benefits from Parent or its affiliates in accordance
with and subject to the terms of Parent’s Long Term Assignment Policy and
Parent’s Tax Equalization Policy, each as amended and in effect from time to
time (together, the “Expatriate Policies”), and such other Assignment-related
compensation and benefits (if any) as may be approved by the Committee or its
authorized delegates. During the Assignment, Executive’s Base Salary under
Section 3(a) shall be provided in accordance with the terms of the Expatriate
Policies, as amended and in effect from time to time. Executive hereby
acknowledges and accepts all applicable terms of the Assignment and the
Expatriate Policies.

D.2. In connection with the Assignment, Executive shall be entitled to
twenty-eight (28) days of vacation and holidays (inclusive of public holidays)
or, if greater, such number of days as would apply in the case of other senior
executives of Parent.

D.3. While employed with the Company in the United Kingdom under the Agreement
and during the Assignment, Executive shall be entitled to receive twelve
(12) months notice of any termination of Executive’s employment by the Company
(unless the Company is entitled to terminate Executive’s employment without
notice). The first twelve (12) months of any payments made to Executive pursuant
to Section 5(a)(i) of the Agreement (or, if applicable, the portion of any
payment made to Executive pursuant to Section C.1(i)(A)(1) of the Agreement
equal to twelve (12) months of Base Salary) shall be deemed to satisfy any
obligation of the Company to provide such notice or make payment in lieu of such
notice.

D.4. Executive’s undertakings under Section 8 of the Agreement shall remain in
full force and effect, including, without limitation, as to geographic scope and
duration, without regard to Annex A to this Exhibit D (“Annex A”). In the event
Executive’s employment with the Company is terminated for any reason while
Executive is employed under the Agreement and during the Assignment, (i) the
provisions of Annex A (which is hereby incorporated by reference) shall control
with respect to remedies available to Parent and its Subsidiaries within Europe,
including the United Kingdom; and (ii) the provisions of Section 8 of the
Agreement (including, without limitation, those set forth in Section 8(d) of the
Agreement) shall control with respect to remedies available to Parent and its
Subsidiaries outside of Europe.

D.5. For the avoidance of doubt, Executive’s participation in the ESP includes
the one-time opening credit previously established for the benefit of Executive
under the ESP to reflect forfeiture of benefits under the CESP. For purposes of
vesting under the ESP, Executive’s participation in the CESP shall be taken into
account as participation in the ESP.

D.6. Parent expressly reserves the right to determine, in its sole discretion,
to the extent to which Executive shall be entitled to any compensation and
benefits under the Expatriate Policies, and any other expatriate-related or tax
equalization benefits, upon or following completion of the Assignment or upon or
following the termination of Executive’s employment for any reason, including
following a Change in Control.

 

D-1



--------------------------------------------------------------------------------

ANNEX A – AGREEMENT NOT TO SOLICIT OR COMPETE

(EUROPE INCLUDING UNITED KINGDOM)

This Annex A to Exhibit D of the employment agreement (the “Agreement”) dated
January 31, 2014 between Michael MacMillan (“Executive”) and NBC Attire, Inc.
(“Company”) constitutes part of the Agreement. Any initially capitalized term
used in this Annex A and not defined herein shall have the same meaning as used
in the Agreement. For the avoidance of doubt, the provisions of this Annex A are
separate from and in addition to the provisions of Section 8 of the Employment
Agreement and shall not be construed as modifying such Section 8.

(a) During the Employment Period and for a period of twelve (12) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than Parent and its Subsidiaries, (iii) solicit for employment or other
engagement any protected person, or seek to persuade, induce or encourage any
protected person to discontinue employment or engagement with Parent or its
Subsidiaries, or recommend to any protected person any employment or engagement
other than with Parent or its Subsidiaries, (iv) accept services of any sort
(whether for compensation or otherwise) from any protected person, or
(v) participate with any other person or entity in any of the foregoing
activities.

Any individual or entity to which Executive provides services (as an employee,
director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or less,
and any individual or entity that is affiliated with any such individual or
entity, shall, for purposes of the preceding sentence, be presumed to have acted
at the direction of Executive with respect to any “protected person” who worked
with Executive at any time during the six months prior to termination of the
Employment Period. A “protected person” is a person who at the time of
termination of the Employment Period, or within six months prior thereto, is or
was employed by Parent or any of its Subsidiaries either in a position of
Assistant Vice President or higher, or in a salaried position in any
merchandising group. As to (I) each “protected person” to whom the foregoing
applies, (II) each subcategory of “protected person,” as defined above, (III)
each limitation on (A) employment or other engagement, (B) solicitation and
(C) unsolicited acceptance of services, of each “protected person” and (IV) each
month of the period during which the provisions of this subsection (a) apply to
each of the foregoing, the provisions set forth in this subsection (a) shall be
deemed to be separate and independent agreements. In the event of
unenforceability of any one or more such agreement(s), such unenforceable
agreement(s) shall be deemed automatically reformed in order to allow for the
greatest degree of enforceability authorized by law or, if no such reformation
is possible, deleted from the provisions hereof entirely, and such reformation
or deletion shall not affect the enforceability of any other provision of this
subsection (a) or any other term of this Annex A or the Agreement.

(b) During the course of his employment, Executive will have learned vital trade
secrets of Parent and its Subsidiaries and will have access to confidential and
proprietary information and business plans of Parent and its Subsidiaries.
Therefore, during the Employment Period and for a period of twelve (12) months
thereafter (the “Noncompetition Period”), Executive will not, directly or
indirectly, be a shareholder, member, partner, joint venturer or investor
(disregarding in this connection passive ownership for investment purposes of
common stock representing one percent (1%) or less of the voting power or value
of any publicly traded corporation) in, serve as a director or manager of, be
engaged in any employment, consulting, or fees-for-services relationship or
arrangement with, or advise with respect to the organization or conduct of, or
any investment in, any “competitive business” as hereinafter defined or any
Person that engages in any “competitive business” as hereinafter defined, nor
shall Executive undertake any planning to engage in any such activities;
provided, however, that this restriction shall apply only in Europe including
the United Kingdom. The term “competitive business” (i) shall mean any business
(however organized or conducted, including, without limitation, an on-line,
“ecommerce” or other internet-based business) that competes with a business in
which Parent or any of its Subsidiaries was engaged, or in which Parent or any
Subsidiary was planning to engage, at any time during the 12-month period
immediately preceding the date on which the Employment Period ends, and
(ii) shall conclusively be presumed to include, but shall not be limited to,
(A) any business designated as a competitive business in the Committee
Resolution, including, without limitation, an on-line, “ecommerce” or other
internet-based business of any such business, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted (including, without

 

Annex A-1



--------------------------------------------------------------------------------

limitation, an on-line, “ecommerce” or other internet-based business), that
sells apparel, footwear, home fashions, home furnishings, jewelry, accessories,
or any other category of merchandise sold by Parent or any of its Subsidiaries
at the termination of the Employment Period. For purposes of this subsection
(b), a “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than Parent or its Subsidiaries, and reference to any Person
(the “first Person”) shall be deemed to include any other Person that controls,
is controlled by or is under common control with the first Person. If, at any
time, pursuant to action of any court, administrative, arbitral or governmental
body or other tribunal, the operation of any part of this subsection shall be
determined to be unlawful or otherwise unenforceable, then the coverage of this
subsection shall be deemed to be reformed and restricted as to substantive
reach, duration, geographic scope or otherwise, as the case may be, to the
extent, and only to the extent, necessary to make this paragraph lawful and
enforceable to the greatest extent possible in the particular jurisdiction in
which such determination is made.

(c) Executive shall never use or disclose any confidential or proprietary
information of Parent or its Subsidiaries other than as required by applicable
law or during the Employment Period for the proper performance of Executive’s
duties and responsibilities to Parent and its Subsidiaries. This restriction
shall continue to apply after Executive’s employment terminates, regardless of
the reason for such termination. All documents, records and files, in any media,
relating to the business, present or otherwise, of Parent and its Subsidiaries
and any copies (“Documents”), whether or not prepared by Executive, are the
exclusive property of Parent and its Subsidiaries. Executive must diligently
safeguard all Documents, and must surrender to the Company at such time or times
as the Company may specify all Documents then in Executive’s possession or
control. In addition, upon termination of employment for any reason other than
the death of Executive, Executive shall immediately return all Documents, and
shall execute a certificate representing and warranting that he has returned all
such Documents in Executive’s possession or under his control. This subsection
(c) shall only bind Executive to the extent allowed by the applicable law of the
jurisdiction in which enforcement is sought, and nothing in this subsection
(c) shall prevent Executive from making a statutory disclosure.

(d) The financial and other consequences of a breach by Executive of Section 8
of the Employment Agreement (without regard to this Annex A) remain as per the
Agreement.

(e) Executive shall notify the Company and Parent immediately upon securing
employment or becoming self-employed at any time within the Noncompetition
Period or the Nonsolicitation Period, and shall provide to the Company and
Parent such details concerning such employment or self-employment as either of
them may reasonably request in order to ensure compliance with the terms hereof.

(f) Executive hereby advises Parent and its Subsidiaries that Executive has
carefully read and considered all the terms and conditions of the Agreement and
this Annex A, including the restraints imposed on Executive under this Annex A,
and agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the good will,
confidential information and other legitimate business interests of Parent and
its Subsidiaries, that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints will not prevent Executive from obtaining other suitable employment
during the period in which Executive is bound by them. Executive agrees that
Executive will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing. Executive also acknowledges and
agrees that, were Executive to breach any of the provisions of this Annex A, the
harm to Parent and/or its Subsidiaries would be irreparable. Executive therefore
agrees that, in the event of such a breach or threatened breach, Parent and its
Subsidiaries shall, in addition to any other remedies available to it and
notwithstanding Section 14 of the Agreement, have the right to preliminary and
permanent injunctive relief against any such breach or threatened breach without
having to post bond, and will additionally be entitled to an award of attorney’s
fees incurred in connection with enforcing its rights hereunder. Executive
further agrees that, in the event that any provision of the Agreement or this
Annex A shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Finally, Executive agrees that the Nonsolicitation Period and the
Noncompetition Period shall be tolled, and shall not run, during any period of
time in which Executive is in violation of any of the terms of this Annex A, in
order that Parent and its Subsidiaries shall have the agreed-upon temporal
protection recited herein.

 

Annex A-2



--------------------------------------------------------------------------------

(g) Executive agrees that if any of the restrictions in this Annex A is held to
be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this Annex
A shall be construed as separate and individual restrictions and shall each be
capable of being severed without prejudice to the other restrictions or to the
remaining provisions.

(h) Executive expressly consents to be bound by the provisions of this Annex A
for the benefit of Parent and its Subsidiaries, and any successor or permitted
assign to whose employ Executive may be transferred, without the necessity that
this Agreement be re-signed at the time of such transfer. Executive further
agrees that no changes in the nature or scope of his employment with Parent and
its Subsidiaries will operate to extinguish the terms and conditions set forth
in Annex A, or otherwise require the parties to re-sign this Agreement.

(i) The provisions of this Annex A shall survive the termination of the
Employment Period and the termination of the Agreement, regardless of the reason
or reasons therefor, and shall be binding on Executive regardless of any breach
by Parent and its Subsidiaries of any other provision of the Agreement.

 

Annex A-3